Citation Nr: 9901984	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a disability manifested 
by fatigue, memory/concentration impairment, and 
irritability, to include as a result of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991, and apparently also had an unverified period of active 
duty training from June 1982 to November 1982.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in January 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has an undiagnosed illness as a 
result of his period of active service in the Persian Gulf 
during the Persian Gulf War.  He claims this illness is 
manifested by tiredness, fatigue, and memory loss.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
disability manifested by fatigue, memory/concentration 
impairment, and irritability, claimed as a result of an 
undiagnosed illness.  To the extent the veteran has submitted 
a claim for service connection for fatigue, 
memory/concentration impairment, and irritability, due to a 
known disease or injury, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans complaints, to include fatigue, memory and 
concentration impairment, and irritability, claimed as a 
result of an undiagnosed illness, have been found to be 
attributable to his personality characteristics, 
developmental learning deficits, dysthymia or depression with 
mood fluctuations, and social stressors (which the veteran 
chose not to discuss in detail at VA examinations but which 
included marital problems).

3.  The claim for service connection for fatigue, memory and 
concentration impairment, and irritability, due to a 
diagnosed disease or injury, is not plausible.
 

CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
fatigue, memory / concentration impairment, and irritability, 
as a result of an undiagnosed illness.  38 C.F.R. § 3.317 
(1998).

2.  The claim for service connection based on a diagnosed 
disease or illness for disability manifested by fatigue, 
memory / concentration impairment, and irritability, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans service medical records, including his May 1991 
inservice examination, are negative for any psychiatric 
disorder or any chronic symptoms of memory loss, problems 
with concentration, tiredness or fatigue.

In October 1994, the RO received from the veteran a claim for 
service connection for tiredness, fatigue and forgetfulness.

During a December 1994 VA psychiatric examination, the 
veteran complained of lapses in recent memory ever since his 
return from the Gulf war.  He indicated that in addition to 
experiencing memory loss, he had been tired and easily 
fatigued ever since he returned from the Gulf.  By history, 
he had difficulty in becoming fully alert, had been more 
irritable, and tended to fly off the handle at the children 
for no reason at all.  Upon objective examination, he was 
oriented for time and place and had an adequate fund of 
general information.  Affect was flat, although he denied 
feelings of depression.  He could count backwards from 30 to 
1 and could perform serial sevens accurately but very slowly.  
Responses to both proverbs and similarities were quite 
concrete, and he appeared to be at best low average in 
intelligence.  He could retain only 1 out of 3 items 
following distraction.  Insight and judgment were intact.  
The examiner explicitly found no Axis I or Axis II diagnosis. 

During a December 1994 neuropsychological evaluation, the 
examiner found that primary (immediate) and secondary (long-
term) memory were low average for the veterans age and 
education.  Short-term memory/verbal learning was borderline 
and suggested an acquisition (learning) rather than a 
retrieval deficit.  However, that deficit appeared to be 
relatively mild, was not grossly inconsistent with his age 
and occupation, and thus, in examiners view, may well have 
been long-standing.  

In a letter dated in March 1995, J.C.E. stated that she had 
known the veteran for about five years.  She stated that the 
veteran had always been a very active person, and alert in 
all ways, but since his return from service he seemed to have 
lost his short term memory, physical drive, and mental 
alertness.

In a letter received in March 1995, R.W. and D.W. stated they 
had been friends with the veteran and his wife since January 
1990.  They asserted that the veteran had changed since they 
met him in 1990.  They said he was now forgetful, at times 
uncommunicative, and lethargic.

In a letter dated in March 1995, J.E. stated that since the 
veterans return from the Gulf War, he had been more 
irritable and much quicker to anger.  According to her, many 
times it seemed as though he had memory losses, he seemed 
tired much of the time, and sometimes it seemed as though he 
was in a far away land.  She said that he had never done any 
of these things before he went to Saudi Arabia.

A statement received from veteran's wife described the 
veteran's numerous problems following his return from the 
Persian Gulf, and how his fatigue, tiredness and irritability 
affected family life.

During a May 1995 psychology evaluation, the veteran was 
administered a Milon Multi-Taxial inventory-II, and Minnesota 
Multiphasic Personality Inventory-2.  These tests clearly 
demonstrated personality trait disorder factors with 
dysthymia and anxiety as paramount clinical features.  He 
seemed to present evidence that he had a basic schizotypal 
personality with rather schizoid and avoidant features.  He 
was, in effect, the kind of individual who felt anxious, 
agitated and tense most of the time.  Individuals like this 
generally reported sleep disturbance, inability to 
concentrate, confused thinking and forgetfulness as germane 
characteristics.  He was found to be inefficient in carrying 
out his responsibilities and probably quite rigid and 
unoriginal  in his thinking and problem solving.  According 
to the examiner, individuals producing profiles like this on 
the MMPI, which appeared to be quite valid, were likely to 
present themselves as physically ill with somatic complains, 
with resistance to admitting  to psychological problems as 
the basis for the complaints.  These patterns were exhibited 
both on the Milon and the MMPI.  The veteran did produce a 
rather exaggerated profile on the MMPI;  nevertheless, the 
profile did appear to be reasonably valid, and suggested that 
the veteran was somewhat depressed or dysthymic, with mood 
fluctuations.

During his October 1995 RO hearing, the veteran contended he 
was entitled to service connection for a nondiagnosed 
condition manifested by tiredness and/or fatigue and memory 
loss.  He said that he had been tired ever since he had come 
back from the Persian Gulf, and that his wife was the first 
to notice it.  The veterans wife said she noticed he was 
tired upon returning, but at first thought this was just a 
normal adjustment period.  However, she gave examples of the 
condition persisting, such as the veteran falling asleep 
during labor and delivery of their first child.  The veteran 
described walks and other physical activities as causing him 
to become tired very quickly.  He said he first received 
medical attention for these problems in 1994, around the time 
he became aware of the Persian Gulf registry. 

During a November 1997 VA psychiatric evaluation, the veteran 
was noted to have a past psychiatric history of dysthymia.  
He had not had any psychiatric hospitalizations, nor had he 
been on any psychiatric medications.  He was assessed as 
meeting the criteria for a mild episode of major depression.  
He did not appear by history to meet the criteria for 
dysthymia, at least by his report.  The examiner noted that 
mention was also made in the claims file of a schizotypal 
personality disorder, but the examiner saw no evidence for 
this at all.  The diagnosis of schizotypal personality 
disorder was made in 1994, but, according to the November 
1997 VA examiner, there was nothing in her interview to 
support this diagnosis.  The examiner noted that the veteran 
had experienced a constriction of his interests and light 
difficulty relating to other people, but it was not clear how 
much of this was related to his experiences in Saudi Arabia 
and how much of it was related to significant marital 
stressors.  The examiners Axis I diagnosis was major 
depressive episode, mild.  Psychosocial stressors at the time 
of examination were severe and involved marital difficulties.

During a November 1997 VA general medical examination, the 
veteran was noted to have given a history which was 
compatible with sleep apnea syndrome.  For example, he was 
obese, and by history was a loud snorer, frequently awoke 
with headaches, and had excessive daytime sleepiness.  The 
examiner recommended a formal sleep study to further evaluate 
this possibility.  

During a February 1998 neuropsychological evaluation, the 
examiner found that the veterans reported problems with 
attention and memory in daily living were all attentionally 
based and were fairly common in individuals who were under 
psychological distress such as he was experiencing.  His 
responses to a screening measure of depression suggested he 
had at least mild symptoms in this domain.  His 
neuropsychological profile was entirely within average to 
above average limits except for indications of the mild 
developmental learning problems that the veteran reported on 
a chronic basis.  There was no evidence of focal or 
lateralized cognitive-intellectual impairment at the time of 
examination.

During a March 1998 polysomnography, the sleep architecture 
was within broad limits of normal for a laboratory study, 
although stage III and IV sleep was not represented.  The 
apnea/hypopnea index was two events per hour, which was  
within the normal range.  Snoring was evident during the 
study and some periods of arousal followed snoring episodes.  
Nasal CPAP at 5 cm of water was initiated.  The snoring and 
apnea/hypopnea index was improved at  this level of therapy.  
The high upper airway resistance syndrome could not be ruled 
out based on this study.  The examiner stated that if the 
veteran was having daytime symptoms that could be related to 
high upper airway resistance during sleep, a trial of nasal 
CPAP at 5 cm of water could be tried. 
Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Service connection may also 
be established for chronic disability resulting from 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317.

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Before the Board may address the merits of the veterans 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. § 
5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77-8 (1995);  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Since, as will be discussed below, the veteran has been 
diagnosed with memory and psychiatric problems similar to 
those of which he complains, and competent lay testimony has 
chronologically related these observable traits to the 
veterans period of active service, the Board finds that the 
claim for entitlement to service connection for a disability 
manifested by fatigue, memory/concentration impairment, and 
irritability, claimed as a result of an undiagnosed illness, 
is well grounded.  In making this finding, the Board is 
mindful of the unusual nature of undiagnosed illness claims, 
insofar as there is a requirement that no illness be 
diagnosed for service connection to be warranted, as compared 
to the usual scenario where a diagnosis of a current 
disability is required to well ground a claim for service 
connection.  The Board further finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained by the RO.

In the present case, the veterans long term memory and short 
term verbal learning and memory problems were found not to be 
not grossly inconsistent with his age and occupation, and 
thus, in the December 1994 neuropsychological examiners 
view, may well have been long-standing.  

The May 1995 VA psychological evaluation included objective 
psychological testing in the form of the Milon Multi-Taxial 
Inventory-II, and a Minnesota Multiphasic Personality 
Inventory-2.  These tests clearly demonstrated personality 
trait disorder factors with dysthymia and anxiety as 
paramount clinical features.  Based on history and this 
testing, the veteran was found to be the kind of individual 
who felt anxious, agitated and tense most of the time.  The 
examiner reported that individuals like this generally 
reported sleep disturbance, inability to concentrate, 
confused thinking and forgetfulness as germane 
characteristics.  He was found to be inefficient in carrying 
out his responsibilities and probably quite rigid and 
unoriginal in his thinking and problem solving.  These 
patterns were exhibited both on the Milon and the MMPI and 
were found to be valid based on the test results.   The 
profile on the MMPI also suggested that the veteran was 
somewhat depressed or dysthymic, with mood fluctuations.

The examiner who conducted the November 1997 VA psychiatric 
examination noted that the veteran had experienced a 
constriction of his interests and slight difficulty relating 
to other people, but according to the examiner it was not 
clear how much of this was related to his experiences in 
Saudi Arabia and how much of it was related to significant 
marital stressors.  The examiners Axis I diagnosis was major 
depressive episode, mild.  Psychosocial stressors at the time 
of examination were severe and involved marital difficulties.

Additionally, during the February 1998 neuropsychological 
evaluation, the examiner found that the veterans reported 
problems with attention and memory in daily living were all 
attentionally based and were fairly common in individuals who 
were under psychological distress such as he was 
experiencing.  His responses to a screening measure of 
depression suggested he had at least mild symptoms in this 
domain.  The veteran was further limited by mild 
developmental learning problems that he reported on a chronic 
basis.

Based on foregoing, the Board concludes that the veterans 
complaints, to include fatigue, memory and concentration 
impairment, and irritability, claimed as a result of an 
undiagnosed illness, have been found to be attributable to 
his personality characteristics, developmental learning 
deficits, dysthymia or depression with mood fluctuations, and 
severe social stressors (which the veteran chose not to 
discuss in detail at VA examinations but which included 
marital problems).

Since the conditions for which the veteran seeks service 
connection due to an undiagnosed illness have been accounted 
for as due to the aforementioned diagnosed personality, 
developmental, and psychological traits, the criteria of 38 
C.F.R. § 3.317 are not met.  This is because service 
connection pursuant to 38 C.F.R. § 3.317 requires that by 
history, physical examination, and laboratory tests, the 
claimed disability cannot be attributed to any known clinical 
diagnosis.  Id.

Also, no psychiatric disability is shown during service and 
no psychosis is shown within a year of discharge from 
service, and there is no medical nexus evidence connecting a 
current disability such as fatigue, tiredness, or memory or 
concentration problems to the veterans period of active 
service.  Therefore, to the extent the veteran is claiming 
service connection on a direct basis due to a diagnosed 
disease or injury, the claim must be denied as not well 
grounded.  Caluza, 38 C.F.R. §§ 3.303, 3.307, 3.309.



ORDER

Entitlement to service connection for a disability manifested 
by fatigue, 

memory/concentration impairment, and irritability, to include 
as a result of an undiagnosed illness, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
